Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-23 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20180175114 A1, hereinafter “Lee”).
	
Regarding claim 21, Lee teaches an image sensor (as illustrated by Fig. 1), comprising: a first photo-sensing device integrated in a semiconductor substrate, the first photo-sensing device being configured to sense light of a first wavelength spectrum associated (as illustrated by Fig. 1, (31)) and a second photo-sensing device integrated in the semiconductor substrate, the second photo-sensing device being configured to sense light of a second wavelength spectrum (33), wherein the first photo-sensing device and the second photo-sensing device are not overlapped with each other in a thickness direction extending perpendicular to an upper surface of the semiconductor substrate (10a) and are spaced apart from each other in a surface direction extending parallel to the upper surface of the semiconductor substrate (as illustrated by Fig. 1), wherein the first photo-sensing device and the second photo-sensing device each include an upper surface that is proximate to the upper surface of the semiconductor substrate (as illustrated by Fig. 1), a lower surface facing the upper surface and distal from the upper surface of the semiconductor substrate (as illustrated by Fig. 1), and a doped region between the upper surface and the lower surface (as illustrated by Fig. 1, PD11 (B) and PD12 (R)), wherein the second photo-sensing device (33) has at least one of the upper surface of the second photo-sensing device being distal from the upper surface of the semiconductor substrate  (10a) in relation to the upper surface of the first photo-sensing device  (as illustrated by Fig. 1, (31)), 

Regarding claim 22, Lee teaches the image sensor of claim 21, in addition Lee discloses further comprising: a third photo-sensing device on the semiconductor substrate, the third photo-sensing device being configured to sense light of a third wavelength spectrum (as illustrated by Fig. 1, [0055]: organic photo-sensing device 20 configured to selectively sense a light in a first wavelength spectrum of visible light (hereinafter, referring to ‘first visible light’)), wherein the third photo-sensing device is overlapped with at least one of the first photo-sensing device or the second photo-sensing device in the thickness direction (as illustrated by Fig. 1: the organic photo-sensing device 20 and the photo-sensing devices 31, and 33).

Regarding claim 23, Lee teaches the image sensor of claim 22, in addition Lee discloses wherein the third photo-sensing device (20) is overlapped with the first photo-sensing device (31) in the thickness direction, and the third photo-sensing device (20) is overlapped with the second photo-sensing device (33)  in the thickness direction (as illustrated by Fig. 1: the organic photo-sensing device 20 and the photo-sensing devices 31, and 33).

Regarding claim 26, Lee teaches the image sensor of claim 21, in addition Lee discloses wherein the first photo-sensing device (31) and the second photo-sensing device (33) are not overlapped with each other in the surface direction, such that the lower surface of the first photo-sensing device (31)  is proximate to the upper surface of the semiconductor substrate (10a) in relation to the upper surface of the second photo-sensing device (33) (as illustrated by Fig. 1).

Regarding claim 27, Lee teaches the image sensor of claim 21, in addition Lee discloses wherein the image sensor does not include any color filter ([0097]: The color filter array 40 can be omitted as needed, and one or more of the photo-sensing devices 31, 33, 35 configured to sense a particular wavelength spectrum of light, and thus be configured to selectively sense a particular wavelength spectrum of light (e.g., red light, blue light, green light, mixed light, etc.) in the absence of the color filter array 40.).

Regarding claim 28,  claim 28 has been analyzed and rejected with regard to claim 21 and in accordance with Lee's further teaching on: electronic device (Fig. 21, [0162]: electronic device 2100 includes device 2140 with any of the image sensors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8 15-18, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0292298 A1, hereinafter “Lee”), in view of Lee et al. (US 20170141149 A1, hereinafter “Lee’149”).
	 
Regarding claim 1, Lee teaches an image sensor (as illustrated by Fig. 1), comprising: 
a first photo-sensing device (20) on a semiconductor substrate, the first photo-sensing device being configured to sense light in a first wavelength spectrum associated with a first color (Green), 
a second photo-sensing device (31) integrated in the semiconductor substrate, the second photo-sensing device being configured to sense light of in a second wavelength spectrum associated with a second color (Blue), 
and a third photo-sensing device (33) integrated in the semiconductor substrate, the third photo-sensing device being configured to sense light in a third wavelength spectrum associated with a third color (Red), 
wherein the first photo-sensing device (20) and the second photo-sensing device (31) are overlapped with each other in a thickness direction of the semiconductor substrate, the thickness direction being perpendicular to an upper surface of the semiconductor substrate (as illustrated by Fig. 1), 
wherein the first photo-sensing device (20) and the third photo-sensing device (33) are overlapped with each other in the thickness direction (as illustrated by Fig. 1), 
wherein the second photo-sensing device (31) and the third photo-sensing device (33) are not overlapped with each other in the thickness direction (as illustrated by Fig. 1),
wherein the second photo-sensing device (31) and the third photo-sensing device (33) each include an upper surface that is proximate to the upper surface (10a) of the semiconductor substrate (10), a lower surface facing the upper surface and distal from the upper surface of the semiconductor substrate (as illustrated by Fig. 1, distances 95a and 95c, between upper and lower surfaces of PD11 and PD12), 
and a doped region between the upper surface and the lower surface (PD11 and PD12), wherein the upper surface of the third photo-sensing device (33) is distal from the upper surface of the semiconductor substrate (10) in relation to the upper surface of the second photo-sensing device (as illustrated by Fig. 1, referring to distances 91a and 91c).
Lee does not teach wherein the doped region of the third photo-sensing device (PD12) is thicker, in the thickness direction, than the doped region of the second photo-sensing device (PD11).
However, Lee’149 discloses wherein the doped region of the third photo-sensing device is thicker, in the thickness direction, than the doped region of the second photo-sensing device (Fig. 1, [0019]-[0020]&[0066]-[0067]:  the first photo-sensing device have a first thickness, the second photo-sensing device has a second thickness, and the first thickness is different from the second thickness. The second thickness to be greater than the first thickness.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Lee’s image sensor such that wherein the doped region of the third photo-sensing device is thicker, in the thickness direction, than the doped region of the second photo-sensing device as taught by Lee’149. The suggestion/ motivation for doing so would be to provide a novel structure which configured to sense light with improved light absorption efficiency and sensitivity (Lee’149: [0007]).
Regarding claim 2, the Lee and Lee’149 combination teaches the image sensor of claim 1, in addition Lee discloses wherein the image sensor does not include any color filter ([0097]: The color filter array 40 can be omitted as needed, and one or more of the photo-sensing devices 31, 33, 35 configured to sense a particular wavelength spectrum of light, and thus be configured to selectively sense a particular wavelength spectrum of light (e.g., red light, blue light, green light, mixed light, etc.) in the absence of the color filter array 40.).

Regarding claim 3, the Lee and Lee’149 combination teaches the image sensor of claim 1, in addition Lee discloses further comprising: an insulation layer (as illustrated by Fig. 1), first insulation layer (50) and the second insulation layer (60) between the semiconductor substrate (10) and the first photo-sensing device (20).

Regarding claim 4, the Lee and Lee’149 combination teaches the image sensor of claim 1, in addition Lee discloses wherein the upper surface of the third photo-sensing device is distal from the upper surface of the semiconductor substrate in relation to the upper surface of the second photo-sensing device by a distance that is equal to or greater than about 300 nm (as illustrated by Fig. 1, [0089]-[0090]: the first photo-sensing device 31 is formed in a different depth 97 from the upper surface of the substrate 10, relative to the depth 97 of the second photo-sensing device 33 from the upper surface 10a of the substrate 10 (e.g., depths 91a and 91c are different depths about 1 μm and 6 μm which are greater than 300nm) ).

Regarding claim 5, the Lee and Lee’149 combination teaches the image sensor of claim 4, except wherein the upper surface of the second photo-sensing device is at a depth of about 0 nm to about 200 nm from the upper surface of the semiconductor substrate in the thickness direction. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve wherein the upper surface of the second photo-sensing device is at a depth of about 0 nm to about 200 nm from the upper surface of the semiconductor substrate in the thickness direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 
Regarding claim 8, the Lee and Lee’149 combination teaches the image sensor of claim 1, in addition Lee’149 discloses wherein the doped region of the third photo-sensing device is Fig. 1, [0019]-[0020]&[0066]-[0067]:  the first photo-sensing device have a first thickness, the second photo-sensing device has a second thickness, and the first thickness is different from the second thickness. The second thickness to be greater than the first thickness.), except wherein the thickness is about 1.5 times to about 5 times. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve wherein the thickness is about 1.5 times to about 5 times, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 15, the Lee and Lee’149 combination teaches the image sensor of claim 1, in addition Lee discloses wherein the third wavelength spectrum includes longer wavelengths than the second wavelength spectrum (as illustrated by Fig. 1, [0081]: the first photo-sensing device PD11(B), 31 and the adjacent second photo-sensing device PD12(R), 33.).

Regarding claim 16, the Lee and Lee’149 combination teaches the image sensor of claim 1, in addition Lee discloses wherein the first color is green, the second color is blue, and the third color is red (as illustrated by Fig. 1, [0081]: the first photo-sensing device PD11(B), 31 and the adjacent second photo-sensing device PD12(R), 33.).

Regarding claim 17, the Lee and Lee’149 combination teaches the image sensor of claim 1, in addition Lee discloses wherein the first photo-sensing device includes a first electrode and a second electrode facing each other, and a photoelectric conversion layer between the first electrode and the second electrode (as illustrated by Fig. 1, [0055]: organic photo-sensing device 20 includes an organic photoelectric conversion layer 21 configured to selectively sense a light in a first wavelength spectrum of visible light (hereinafter, referring to ‘first visible light’), which is a part of the wavelength spectrum of the visible light 98 received at an incident light proximate side 96 of the image sensor 100 (e.g., the “incident light”), and a first electrode 23 and a second electrode 25 disposed on both (“opposite”) surfaces of the organic photoelectric conversion layer 21.).

Regarding claim 18, the Lee and Lee’149 combination teaches the image sensor of claim 17, in addition Lee discloses further comprising: an insulation layer between the semiconductor substrate and the first photo-sensing device, and the first electrode is integrated in the insulation layer (as illustrated by Fig. 1, [0078]-[0079]: second electrode 25 integrated in an insolation layer 50).

Regarding claim 20,  claim 20 has been analyzed and rejected with regard to claim 1 and in accordance with Lee's further teaching on: electronic device (Fig. 21, [0162]: electronic device 2100 includes device 2140 with any of the image sensors).

Regarding claim 25, Lee teaches the image sensor of claim 21, except wherein the first photo-sensing device and the second photo-sensing device are at least partially overlapped with each other in the surface direction, such that the lower surface of the first photo-sensing device is equidistant or distal from the upper surface of the semiconductor substrate in relation to the upper surface of the second photo-sensing device.
However, Lee’149 discloses wherein the first photo-sensing device (50a) and the second photo-sensing device (50b) are at least partially overlapped with each other in the surface direction, such that the lower surface of the first photo-sensing device is equidistant or distal from the upper surface of the semiconductor substrate in relation to the upper surface of the second photo-sensing device (as illustrated by Fig. 2, [0104]: the first and second photo-sensing devices 50a and 50b are formed deep from the surface of the semiconductor substrate 110. Since the first photo-sensing device 50a and the second photo-sensing device 50b senses light in different wavelength regions out of a visible ray region depending on a stacking depth, the first photo-sensing device 50a and the second photo-sensing device 50b variously positioned depending on the wavelength regions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Lee’s image sensor such that wherein the first photo-sensing device and the second photo-sensing device are at least partially overlapped with each other in the surface direction, such that the lower surface of the first photo-sensing device is equidistant or distal from the upper surface of the semiconductor substrate in relation to the upper surface of the second photo-sensing device as taught by Lee’149. The suggestion/ motivation for doing so would be to provide a novel structure which configured to sense light with improved light absorption efficiency and sensitivity (Lee’149: [0007]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Lee and Lee’149 combination as applied above to claim 1, in view of Yun et al. (US 20160111651 A1, hereinafter “Yun”).

Regarding claim 13, the Lee and Lee’149 combination teaches the image sensor of claim 1, except wherein an external quantum efficiency at a wavelength included in the second wavelength spectrum of the second photo-sensing device is about 1.1 times to about 2.5 times higher than an external quantum efficiency at a wavelength included in the third wavelength spectrum of the third photo-sensing device.
However, Yun discloses wherein an external quantum efficiency at a wavelength included in the second wavelength spectrum of the second photo-sensing device is about 1.1 times to about 2.5 times higher than an external quantum efficiency at a wavelength included in the third wavelength spectrum of the third photo-sensing device (as illustrated by Fig. 7, an external quantum efficiency (EQE) of wavelength around 400 nm (Blue light) is at least twice of an external quantum efficiency (EQE) of wavelength around 650 nm (Red light)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an external quantum efficiency at a wavelength included in the second wavelength spectrum of the second photo-sensing device is about 1.1 times to about 2.5 times higher than an external quantum efficiency at a wavelength included in the third wavelength spectrum of the third photo-sensing device as taught by Yun into the Lee and Lee’149 combination. The suggestion/ motivation for doing so would be to provide a photoelectric conversion layer for maintaining the linear relationship (Yun: [0010]).

Regarding claim 14, the Lee and Lee’149 combination teaches the image sensor of claim 1, except wherein differences among external quantum efficiency of the image sensor at a wavelength included in the first wavelength spectrum, external quantum efficiency of the image sensor at a wavelength included in the second wavelength spectrum, and external quantum efficiency of the image sensor at a wavelength included in the third wavelength spectrum is less than or equal to about 50%.
However, Yun discloses wherein differences among external quantum efficiency of the image sensor at a wavelength included in the first wavelength spectrum, external quantum efficiency of the image sensor at a wavelength included in the second wavelength spectrum, and external quantum efficiency of the image sensor at a wavelength included in the third wavelength spectrum is less than or equal to about 50% (as illustrated by Fig. 7, difference between an external quantum efficiency (EQE) of wavelength around 400 nm (Blue light), an external quantum efficiency (EQE) of wavelength around 550 nm (Green light) and  an external quantum efficiency (EQE) of wavelength around 650 nm (Red light) is about 50%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein differences among external quantum efficiency of the image sensor at a wavelength included in the first wavelength spectrum, external quantum efficiency of the image sensor at a wavelength included in the second wavelength spectrum, and external quantum efficiency of the image sensor at a wavelength included in the third wavelength spectrum is less than or equal to about 50% as taught by Yun into the Lee and Lee’149 combination. The suggestion/ motivation for doing so would be to provide a photoelectric conversion layer for maintaining the linear relationship (Yun: [0010]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the Lee and Lee’149 combination as applied above to claim 17, in view of Murata et al. (US 20180204865 A1, hereinafter “Murata”).

Regarding claim 19, the Lee and Lee’149 combination teaches the image sensor of claim 17, except wherein the first photo-sensing device further includes a buffer layer between the first electrode and the photoelectric conversion layer or between the second electrode and the photoelectric conversion layer, wherein the buffer layer includes a lanthanide element, calcium (Ca), potassium (K), aluminum (Al), or an alloy thereof.
However, Murata discloses  wherein the first photo-sensing device further includes a buffer layer between the first electrode and the photoelectric conversion layer or between the second electrode and the photoelectric conversion layer, wherein the buffer layer includes a lanthanide element, calcium (Ca), potassium (K), aluminum (Al), or an alloy thereof ([0056]: A cathode-side buffer layer may be formed between the cathode and the organic photoelectric conversion layer, or an anode-side buffer layer may be formed between the anode and the organic photoelectric conversion layer. The cathode-side buffer layer, for example, can be constituted by an n-type organic material layer (organic dye material or organic transparent material). The anode-side buffer layer can be constituted by a p-type organic material layer (organic dye material or organic transparent material). The n-type organic material (organic dye material or organic transparent material) constituting the cathode-side buffer layer can include the organic light-absorbing material or organic transparent material described above. In addition, other compounds, specifically, can include metals represented by Ca, Mg, Li, Ag, and Al, and inorganic compounds (specifically, halides, oxides, and complex compounds of these metals) of these metals. The p-type organic material (organic dye material or organic transparent material) constituting the anode-side buffer layer can include a p-type organic light-absorbing material or organic transparent material other than the organic light-absorbing material or organic transparent material described above.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first photo-sensing device further includes a buffer layer between the first electrode and the photoelectric conversion layer or between the second electrode and the photoelectric conversion layer, wherein the buffer layer includes a lanthanide element, calcium (Ca), potassium (K), aluminum (Al), or an alloy thereof as taught by Murata into the Lee and Lee’149 combination. The suggestion/ motivation for doing so would be to thicken a thickness of the organic photoelectric conversion layer (Murata: [0007]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the Lee et al. (US 2008/0292298 A1, hereinafter “Lee”), in view of Jin et al. (US 20180331143 A1, hereinafter “Jin”).

Regarding claim 24, Lee teaches the image sensor of claim 22, except further comprising: a fourth photo-sensing device on the semiconductor substrate, the fourth photo-sensing device being configured to sense light of a fourth wavelength spectrum, wherein the fourth photo-sensing device overlaps with the third photo-sensing device in the surface direction, wherein the third photo-sensing device is overlapped with the first photo-sensing device and is not overlapped with the second photo-sensing device in the thickness direction, and wherein the fourth photo-sensing device is overlapped with the second photo-sensing device and is not overlapped with the first photo-sensing device in the thickness direction.
However, Jin discloses a fourth photo-sensing device on the semiconductor substrate (as illustrated by Fig. 2: second photoelectric conversion device 30b), the fourth photo-sensing device being configured to sense light of a fourth wavelength spectrum ([0070]-[0071]: The second photoelectric conversion device 30b detects a light signal of the second color.), wherein the fourth photo-sensing device (30b) overlaps with the third photo-sensing device in the surface direction (as illustrated by Fig. 2, [0074]: a first photo-sensing device 50 (left side of Fig. 2) senses light of a third color overlap the second photoelectric conversion device 30b), wherein the third photo-sensing device (as illustrated by Fig. 2: first photoelectric conversion device 30a) is overlapped with the first photo-sensing device and is not overlapped with the second photo-sensing device in the thickness direction (as illustrated by Fig. 2: the first photoelectric conversion device 30a overlap a second photo-sensing device 50 (right side of Fig. 2), and do not overlap with the first photo-sensing device 50 (left side of Fig. 2)), and wherein the fourth photo-sensing device (30b) is overlapped with the second photo-sensing device and is not overlapped with the first photo-sensing device in the thickness direction (as illustrated by Fig. 2: the second photoelectric conversion device 30b overlap a second photo-sensing device 50 (right side of Fig. 2), and do not overlap with the first photo-sensing device 50 (left side of Fig. 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Lee’s image sensor such that a fourth photo-sensing device on the semiconductor substrate, the fourth photo-sensing device being configured to sense light of a fourth wavelength spectrum, wherein the fourth photo-sensing device overlaps with the third photo-sensing device in the surface direction, wherein the third photo-sensing device is overlapped with the first photo-sensing device and is not overlapped with the second photo-sensing device in the thickness direction, and wherein the fourth photo-sensing device is overlapped with the second photo-sensing device and is not overlapped with the first photo-sensing device in the thickness direction as taught by Jin. The suggestion/ motivation for doing so would be to improve sensitivity by increasing wavelength selectivity (Jin: [0005]).

Allowable Subject Matter
Claims 6-7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697